Citation Nr: 0812054	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  05-03 577A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1983 to 
October 1996. 

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which denied the veteran's claim for service 
connection for bilateral hearing loss and tinnitus.  The 
veteran disagreed and timely appealed.

Issues not on appeal

A July 2003 rating decision denied the veteran's claims for 
bilateral hearing loss and tinnitus, a heart condition, 
cervical spine disorder, leg muscle soreness and a bilateral 
knee condition.  The veteran's July 2004 notice of 
disagreement addressed only the issues of bilateral hearing 
loss, tinnitus and bilateral knee condition.  Thus, the 
claims regarding a heart condition, a cervical spine disorder 
and leg muscle soreness are not in appellate status and they 
will be addressed no further herein.  See Archbold v. Brown, 
9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. 
§ 7105(a), the filing of a notice of disagreement (NOD) 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].

A January 2005 rating decision granted service connection for 
a right eyelid scar, currently evaluated as noncompensable or 
0 percent disability effective July 20, 2004.  The record 
does not indicate that the veteran disagreed with the 
disability evaluation.  Thus, that issue is also not in 
appellate status.  See Archbold v. Brown, supra.

A July 2006 rating decision denied service connection for a 
residual scar of the right thigh.  The record does not 
include evidence of a NOD regarding this decision.  Thus, the 
issue is not in appellate status.  See Archbold v. Brown, 
supra.

As noted above, the veteran's July 2004 NOD appealed the 
denial of entitlement to service connection for a bilateral 
knee condition.  In a January 2008 rating decision, the RO 
granted service connection for right knee arthritis and left 
knee arthritis, evaluating each as 10 percent disabling 
effective April 17, 2003.  The record does not include 
evidence that the veteran has disagreed with that decision, 
and it too is not in appellate status.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed 
claim for service connection is granted during the pendency 
of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level assigned 
for the disability or the effective date of service 
connection].


FINDINGS OF FACT

1.  The competent medical evidence of record does not contain 
a diagnosis of hearing loss, either in service, currently or 
at any other time.

2.  The competent medical evidence of record supports a 
conclusion that the veteran's tinnitus condition is not 
related to his active duty service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends he incurred bilateral 
hearing loss and tinnitus during service as a result of 
exposure to excessive noise from military aircraft and 
firearms.  The Board will first address preliminary matters 
and then provide a decision.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

In this case, the RO did provide the appellant with notice 
prior to the initial decision on the claim in May 2003, as 
well as in September 2007. Therefore, the timing requirement 
of the notice as set forth in Pelegrini has been met and to 
decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claim for increased ratings. 
Specifically, both letters stated that the evidence must be 
new and material, and defined those terms by substantially 
following the statutory language.  See 
38 C.F.R. § 3.156(a) (2007). 


The September 2007 letter also informed the veteran that in 
order to support his claim for service connection, the 
evidence must establish that he (1) had an injury in military 
service, or a disease that began in or was made worse during 
military service; (2) has a current physical or mental 
disability shown by medical evidence; and, (3) that there is 
a relationship between his disability and an injury, disease, 
or event in military service.  Additionally, the December 
2007 supplemental statement of the case (SSOC) notified the 
veteran of the reasons for the denial of his application and, 
in so doing, informed him of the evidence that was needed to 
substantiate his claim.

In addition, the RO notified the veteran in that reasonable 
efforts would be made to help him obtain evidence necessary 
to support his claim, including that VA would request any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records. The veteran was also 
informed that a medical examination would be provided or that 
a medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on his claim.

Finally, in the notice letters, the RO informed the claimant 
to submit any evidence in his possession that pertains to the 
claim. Thus, because each of the four notice requirements has 
been fully satisfied in this case, any error in not providing 
a single notice to the appellant covering all content 
requirements is harmless error.

Further, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, noted above, which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006). Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded. Id.

In the present appeal, the veteran was provided specific 
notice of Dingess requirements in a letter dated March 2006.  

In addition, the duty to assist the appellant has also been 
satisfied in this case. The veteran's service medical records 
as well as all available VA treatment records are in the 
claims file and were reviewed by both the RO and the Board in 
connection with his claim. He was also afforded VA 
examinations in connection with his claims for hearing loss 
and tinnitus in January 2008.  VA has further assisted the 
veteran by providing him with a SOC, which informed him of 
the laws and regulations relevant to his claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The record reveals that the veteran waived his right 
to a hearing before a local hearing officer and did not seek 
a hearing before a Veterans Law Judge.  See veteran's 
statement of August 24, 2004.  

The Board will therefore proceed to a decision on the merits.  

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

Because the issues present similar facts and identical law, 
they will be addressed in the same analysis.


Pertinent law and regulation
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection - hearing loss

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2007).

Analysis

As noted above, in order for a veteran to prevail on an issue 
of service connection there must be (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  The Board will address each element as 
to each issue.

With respect to element (1), the January 2008 audiological 
examination report includes the following findings regarding 
hearing loss in decibels for each ear:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
10
5
LEFT
10
10
5
10
10

Maryland CNC speech recognition test results were recorded as 
100 for both ears, well above the threshold of 94.  As noted 
above, impaired hearing will be considered to be a disability 
for VA purposes when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO 
units, is 40 decibels or greater.  Thus, the medical evidence 
demonstrates that the veteran has no hearing loss for VA 
purposes, and the Board finds that Hickson element (1) is not 
satisfied as to hearing loss.  The claim fails on this basis 
alone.

With respect to tinnitus, the January 2008 examiner noted the 
veteran reported that he had recurrent episodes of tinnitus 
occurring 1-2 times a day.  Thus, element (1) is satisfied as 
to tinnitus.

With respect to element (2), the veteran has indicated that 
he served as a paratrooper and a drill sergeant.  His DD Form 
214 indicates that his assignments included both capacities.  
The veteran contends that he was exposed to excessive noise 
during firearms training and exposure to military aircraft 
noise.  The Board finds that the veteran's assertions 
regarding in-service noise exposure are credible and 
consistent with his reported duties.  Thus, affording the 
veteran the benefit of the doubt, Hickson element (2) has 
been met as to both hearing loss and tinnitus.

Finally, with respect to Hickson element (3), medical 
evidence of a nexus between an in-service injury or disease 
and the current disability, the January 2008 audiological 
examination report concludes "hearing loss and tinnitus is 
less likely as not (less than 50/50 probability) caused by or 
a result of aircraft noise exposure as a paratrooper."  The 
examiner continued that the "veteran's reported intermittent 
tinnitus could be consistent with normal spontaneous tinnitus 
. . . hearing is clinically normal bilaterally."  There is 
no competent medical evidence to the contrary.  Thus, the 
evidence fails to establish a nexus between an in-service 
injury and a current disability as to both hearing loss and 
tinnitus.  The claim for hearing loss fails on this 
additional basis, and the claim for tinnitus fails on this 
basis alone.  

The Board notes that the veteran's contentions are that his 
in-service exposure to noise caused his hearing loss and 
tinnitus.  However, his opinion carries little probative 
weight; it is now well-settled that as a lay person without 
medical training he is not competent to attribute symptoms to 
a particular cause or to otherwise comment on medical matters 
such as diagnosis or the medical relationship between a 
current disability and a prior condition or injury.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (2007) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].

For the reasons and bases stated above, the Board finds that 
service connection for hearing loss and tinnitus is not 
warranted.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


